Citation Nr: 1638466	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran had active service from March 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unemployable due to his service-connected disabilities.  Although he was afforded an examination in April 2009 that addressed his service-connected left femur/hip disability, since that time, he has been granted a higher rating for his left femur/hip disability, and has also been service connected for a number of additional disabilities, including degenerative joint disease of the right hip and bilateral lower extremity muscle weakness.  Notably, VA examiners in 2014 found some degree of functional impact related to those disabilities.  Additionally, the Veteran has asserted impairment due to pain medications taken for his service-connected disabilities, including falling asleep on his last job and experiencing slow thought and memory problems.  

The Board is cognizant that the Veteran has submitted positive evidence, including an April 2010 VA opinion that the Veteran is disabled and is "unlikely to be able to sustain gainful employment as a result of his disabilities."  However, that opinion considered nonservice-connected disabilities, including liver disease.  In this regard, the Veteran has asserted occupational impairment due to other nonservice-connected disabilities, including low back problems and depression, and has been awarded SSA disability benefits based in part on his left femur disability, but also for nonservice-connected orthopedic disabilities and liver disease.  Furthermore, despite physical limitations due to service-connected disabilities noted in the record, in February 2014, the Veteran reported that he is starting to "work out."  Given the foregoing, it is unclear to the Board whether the Veteran's service-connected disabilities, alone, render him incapable of substantially gainful employment.  Thus, a new examination and opinion are necessary.  

Additionally, the Board observes that, for the period prior to February 12, 2014, the schedular criteria for a TDIU are not met.  Although the Board may not assign an extraschedular rating in the first instance, because the authority for doing so is vested in a particular VA official, the Director of the Compensation Service, the Board may consider whether remand to the RO for referral to the proper official is warranted.  See 38 C.F.R. § 4.16 (b).  In light of the foregoing evidence, this matter is remanded in order to refer the matter to the Director, Compensation Service for extra-schedular consideration of a TDIU for the period prior to February 12, 2014.

Finally, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment notes dating from December 2014.

2.  Schedule the Veteran for a VA TDIU examination to be conducted by a vocational rehabilitation specialist, if possible, or by an appropriate health care professional.  The entire claims file must be reviewed by the examiner.  Any indicated tests and studies should be conducted and all clinical findings reported in detail.

The examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected degenerative joint disease of the left and right hips, muscle weakness of the left and right lower extremities, and scarring of the back and left buttock, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  In this regard, the examiner should also specifically consider the effects of any medication prescribed for service-connected disabilities, to include the aforementioned complaints of slowed thought and memory problems, and whether the effects of such medication would render sedentary employment impracticable.  

If the Veteran's service-connected disabilities do not render him unemployable in a substantially gainful occupation, the examiner is to identify the type or types of employment in which the Veteran would be capable of engaging with his current degenerative joint disease of the left and right hips, muscle weakness of the left and right lower extremities, and scarring of the back and left buttock, given his current skill set and educational background.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3.  Refer the issue of entitlement to TDIU for the period prior to February 12, 2014, to the Director, Compensation Service for extra-schedular consideration.

4.  Then, after completing the requested actions, and any additional action deemed warranted, adjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




